Allowable Subject Matter
Claims 1-7, 9-14, 16-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, an electronic device with a display, the display comprising: a first array of light-emitting diodes (LEDs) of a backlight unit to generate backlight for the display with each LED including an anode and a cathode; a first switch to selectively couple a power supply voltage to a common anode of the first array of LEDs to control illumination of the first array of LEDs; and particularly including “ a second switch to selectively couple the power supply voltage to a common anode of the second array of LEDs to control illumination of the second array of LEDs; a second discharge switch to selectively couple a second voltage level to the common anode of the second array of LEDs to discharge the common anode to prevent an undesired current path through the second array of LEDs and associated undesired illumination; and a first precharge switch to selectively couple a third voltage level or LED power supply to a common cathode of the first and second arrays of LEDs to pre-charge the common cathode to prevent the undesired current path through the second array of LEDs and associated undesired illumination ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-7 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a display circuitry, comprising: a first array of light emitting diodes (LEDs) having controllable brightness levels; a first switch to selectively couple a power supply voltage to a common anode of the first array of LEDs to control illumination of the first array of LEDs; a second array of light-emitting diodes (LEDs) having controllable brightness levels with each LED including an anode and a cathode and particularly including “ a second discharge switch to selectively couple a second discharge voltage level to the common anode of the second array of LEDs to discharge the common anode to prevent an undesired current path through the second array of LEDs and associated undesired illumination; and a precharge switch to selectively couple a precharge voltage level to a common cathode of both the first and second arrays of LEDs to pre-charge the common cathode to prevent an undesired current path through the second array of LEDs and associated undesired illumination  ”, in combination with the remaining claimed limitations as recited in claim 9(claims 10-14, 16 are allowable since they are dependent on claim 9).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  an electronic device, comprising: an array of light-emitting diodes (LEDs); a precharge switch to selectively couple a dynamically changing precharge voltage level to a common cathode of the array of LEDs to pre-charge the common cathode to prevent an undesired current path through the array of LEDs; driver circuitry coupled to the array of LEDs, wherein the driver circuitry is configured to generate drive signals to control the array of the light-emitting diodes and particularly including “a switch to selectively couple a power supply voltage to a common anode of the array of LEDs to control illumination of the array of LEDs; and a discharge switch to selectively couple a discharge voltage level to a common anode of the array of LEDs to discharge the common anode to prevent an undesired current path through the array of LEDs that is caused by parasitic capacitance ”, in combination with the remaining claimed limitations as recited in claim 17 (claims 18-19, 21-25 are allowable since they are dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844